DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/08/2021 has been entered. 
Election/Restrictions
Claims 10-18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-9, 19 and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, since they require all of the limitations of the allowable product are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/18/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Naumann et al. US 5,561,242 (hereafter-Naumann-) is the closest art of record.
In regards to claim 10, Naumann discloses an apparatus for reprofiling a wheel set of a railway vehicle comprising: a milling station (see Figure 4 of incorporated by reference Wirtz) having one or more rollers (22 and 25) configured to support the wheel set while allowing the wheel set to rotate and while allowing a center of rotation of the wheel to move relative to the one or more rollers, the one or more rollers (22 and 25) being capable of allowing the wheel set to rotate while cutting a wheel of said wheel set (note that the one or more rollers 22 and 25 are located on a truing machine as incorporated by reference Wirtz) and while being capable of maintaining the one or more rollers in a fixed position at said milling station; a cutting tool (48 of incorporated by reference Wirtz) operatively connected to the milling station, the cutting tool being moveable relative to said one or more rollers and positioned to mill a profile onto a wheel of the wheel set; a tracking device (Figure one of Neumann) connected to the milling station to track the position of the center of rotation (see col 2, lines 34-38 of Neumann); and a control system (controller 66 of machine control system 70 of Neumann or 62, 64 of incorporated by reference Wirtz) connected to said milling station and said tracking device, the control system configured to control the position of the cutting tool relative to the center of rotation and to facilitate movement of the cutting tool towards a constant distance from the center of rotation.
Neumann fails to disclose that the one or more rollers are supported on stationary brackets anchored to the milling stations, the stationary brackets configured to prevent axial and radial translation of the one or more rollers relative to said milling station such that the one or more rollers rotate relative to the stationary brackets and support the wheel set while allowing the wheel set to rotate.

Claims 1 and 19 are method claims which require the allowable subject matter and limitations of claim 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/NICOLE N RAMOS/Primary Examiner, Art Unit 3722